United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                 ________________

                                    No. 05-2873
                                 ________________

Starla K. Tindell,                         *
                                           *
             Appellant,                    *
                                           *      Appeal from the United States
      v.                                   *      District Court for the
                                           *      Northern District of Iowa.
Jo Anne B. Barnhart,                       *
Commissioner, Social       Security        *             [PUBLISHED]
Administration,                            *
                                           *
             Appellee.                     *

                                 ________________

                                 Submitted: January 12, 2006
                                     Filed: April 19, 2006
                                 ________________

Before SMITH and HANSEN, Circuit Judges, and BOGUE,1 District Judge.
                         ________________

HANSEN, Circuit Judge.

      Starla K. Tindell appeals the district court's2 order affirming the denial of her
claim for supplemental security income benefits. We affirm.


      1
       The Honorable Andrew W. Bogue, United States District Judge for the District
of South Dakota, sitting by designation.
      2
      The Honorable Edward J. McManus, United States District Judge for the
Northern District of Iowa.
       Starla Tindell filed a supplemental security income (SSI) application claiming
disability due to depression, severe anxiety, migraine headaches, pain, and
fibromyalgia, with an onset date of January 1, 1998. An administrative law judge
(ALJ) initially denied benefits on January 25, 2002, and on May 2, 2002, the Appeals
Council remanded to the ALJ for "further consideration [of Tindell's] treating source
opinion," (Appellant's App. at 113), rendered by James R. Cline, who is Tindell's
licensed social worker, and an explanation of the weight given to the treating source's
opinion. On remand, another hearing was held on February 12, 2003, and the ALJ
once again denied benefits on August 22, 2003.

       Tindell was 43 at the time of her second hearing and complained of severe
anxiety and panic attacks, depression, migraine headaches, back pain, and
fibromyalgia. The ALJ found on remand that Tindell had impairments that prevented
her from performing her prior work, but he discounted her credibility. The ALJ
considered evidence from Mr. Cline, a licensed social worker who counseled Tindell
on a fairly regular basis. The evidence from Mr. Cline included a questionnaire that
he completed in October 2001 regarding Tindell's mental impairments. The ALJ also
considered the medical opinions of Dr. Lorne Johnson, a licensed psychologist, who
tested and evaluated Tindell on August 13, 2002 (after the Appeals Council remand
and before the second hearing), and who had previously evaluated Tindell in 2000,
prior to the first hearing. Dr. Johnson opined that Tindell had continuing problems
with recurrent depression, had a panic disorder, and had a posttraumatic stress
disorder. Phillip A. Ascheman, Ph.D., a clinical psychologist, testified at the second
hearing as a consultant based on the medical records and the testimony provided at the
second hearing, but he never personally examined Tindell. Dr. Ascheman opined that
the record supported a diagnosis of some type of affective disorder and anxiety-related
disorder, and he agreed with many of the limitations noted by Mr. Cline and Dr.
Johnson. Dr. Ascheman disagreed with the level of some of the limitations noted by
Mr. Cline and with Dr. Johnson's diagnosis of major depression and posttraumatic
stress disorder.

                                          -2-
       The ALJ gave greater weight to Dr. Ascheman's opinion than to the opinions
of Mr. Cline and Dr. Johnson. The ALJ determined that although Mr. Cline treated
Tindell, he was not an acceptable medical source under 20 C.F.R. § 416.913(a), but
could be considered as an other source under § 416.913(d). He further found that Mr.
Cline's opinions were inconsistent with other substantial evidence, specifically Dr.
Ascheman's testimony. Thus, Mr. Cline's opinions could be considered but were not
controlling. The ALJ did not consider Dr. Johnson's opinions as controlling because
Dr. Johnson was not a treating source. The ALJ found Ms. Tindell's subjective
complaints to be not credible because they were inconsistent with her activities of
daily living.

       Based on the evidence and the weight accorded the various opinions of the
psychologists and therapists involved, the ALJ determined that Tindell had a severe
affective disorder, a generalized anxiety-related disorder, and a substance abuse
disorder (Tindell testified at the hearing that she drank up to ten beers a night to help
her sleep). From the ALJ's resulting residual functional capacity (RFC) assessment,
he determined that Tindell could not perform her prior work but could do other jobs
within the range of light work available in the economy as testified to by G. Brian
Paprocki, a qualified vocational expert (VE). The Appeals Council affirmed the ALJ's
decision, which was in turn affirmed on appeal to the district court. Tindell now
appeals to this court.

      We review the district court's affirmance of the Commissioner's denial of
benefits de novo, "consider[ing] whether the ALJ's determination is supported by
substantial evidence on the record as a whole." Vandenboom v. Barnhart, 421 F.3d
745, 749 (8th Cir. 2005) (internal marks omitted). We review the ALJ's interpretation
of Social Security regulations de novo, and we give substantial deference to the
Commissioner's interpretation of the Social Security Act. Reutter ex rel. Reutter v.
Barnhart, 372 F.3d 946, 950 (8th Cir. 2004).



                                           -3-
      Tindell argues that the ALJ misconstrued the regulations when he refused to
give treating source weight to Mr. Cline's opinion about the severity of her
impairments. The parties agree that as a licensed therapist Mr. Cline is not an
"acceptable medical source[]," see 20 C.F.R. § 416.913(a) (listing acceptable medical
sources); § 416.913(d) (including therapists in the list of "other sources"), but they
disagree about the ramifications of that fact.

       Medical opinions are but one type of medical evidence used to evaluate a
disability claim. The social security regulations provide a detailed explanation of how
the Commissioner will evaluate opinion evidence. If a treating source's medical
opinion about the nature and severity of the claimant's impairments is well-supported
by medical evidence and is not inconsistent with other substantial evidence in the
case, the treating source opinion is entitled to controlling weight. § 416.927(d)(2).
The regulations define "medical opinions" as "statements from physicians and
psychologists or other acceptable medical sources that reflect judgments about the
nature and severity of [the claimant's] impairments." § 416.927(a)(2). "Treating
source" is defined as the claimant's "own physician, psychologist, or other acceptable
medical source" who provides the claimant with medical treatment or evaluation on
an ongoing basis. § 416.902. By definition then, the controlling weight afforded to
a "treating source" "medical opinion" is reserved for the medical opinions of the
claimant's own physician, psychologist, and other acceptable medical source. Mr.
Cline was not a treating source as defined in the regulations, nor was he associated
with a physician, psychologist, or other acceptable medical source that could
potentially give him treating source status. See Shontos v. Barnhart, 328 F.3d 418,
426 (8th Cir. 2003) (giving treating source status to the group of medical
professionals, including therapists and nurse practitioners who worked with claimant's
psychologist, where the treatment center used a team approach); Benton ex rel. Benton
v. Barnhart, 331 F.3d 1030, 1037 (9th Cir. 2003) (noting that "the use of a team
approach by medical providers [wa]s analytically significant" in Shontos's application
of the treating source regulations). Thus, in considering the evidence, including

                                          -4-
opinion evidence, from Mr. Cline as an "other source," the ALJ was not bound by the
treating source regulations but had "more discretion" and was "permitted to consider
any inconsistencies found within the record." Raney v. Barnhart, 396 F.3d 1007, 1010
(8th Cir. 2005) (evaluating therapist's assessment as "other medical evidence" rather
than as a treating source opinion).

       Even though Mr. Cline's opinion was not entitled to treating source weight, his
opinion was entitled to consideration as other medical evidence in the record. As for
Dr. Johnson's medical opinions, his status as an evaluating source would generally
entitle his opinion to greater weight than that of Dr. Ascheman, who never met with
Tindell. See § 416.927(d)(1). "It is the ALJ's function to resolve conflicts among the
various treating and examining physicians." Vandenboom, 421 F.3d at 749-50
(internal marks omitted). The ALJ did not discredit Mr. Cline's or Dr. Johnson's
opinions in total. Dr. Ascheman, as the consulting psychologist, agreed with Mr.
Cline and Dr. Johnson that Tindell suffered from some sort of depression and anxiety
but disagreed that the medical record supported a diagnosis of major depression. Dr.
Ascheman found the lack of symptoms noted in Mr. Cline's records inconsistent with
the over-endorsement of symptoms noted by Dr. Johnson, and both inconsistent with
a diagnosis of major depression. He agreed with both Mr. Cline and Dr. Johnson,
however, that Tindell's depression and anxiety created moderate limitations for
activities involving detailed complex situations.

       Dr. Ascheman provided specific reasons for disagreeing with the level of
depression found by Mr. Cline and Dr. Johnson. Dr. Ascheman concluded that Mr.
Cline's diagnosis was supported by minimal symptoms, and he noted that the
limitations Mr. Cline relied upon in his diagnosis for disability purposes were not
included in his findings that were recorded during his therapy sessions. Further, on
the mental impairment questionnaire, Mr. Cline assigned Tindell a Global Assessment
of Functioning (GAF) score of 50 even though he had reported a GAF of 59 in his
treatment notes from the previous day.

                                         -5-
       Dr. Ascheman took issue with Dr. Johnson's report because during Dr.
Johnson's evaluation, Tindell claimed to have all of the symptoms for three different
types of depression. Even Dr. Johnson recognized that the results of the MMPI-II test
(a self-report inventory of symptoms) resulted in a "faking bad" profile that
invalidated the test. Dr. Johnson did not think the "faking bad" profile indicated a
deceptive intent by Tindell, but Dr. Ascheman disagreed, stating that the level
indicated on the MMPI-II test was from an over-endorsement of symptoms, which had
to be intentional. Tindell claimed to have each symptom on the test. The ALJ
provided specific reasons for giving differing weight to the conflicting evidence, and
he was within his authority in resolving the conflicting opinions. We recognize that
generally examining source opinions should be given greater weight than that given
to a psychologist who has never met the claimant and bases his opinion solely on the
record. But the ALJ sufficiently explained the inconsistencies that led him to give
greater weight to the consultative opinion in this case, and we agree with his
assessment of the evidence from the record as a whole.

       Having determined that the ALJ properly weighed the conflicting medical
evidence, we must decide "whether the ALJ's determination is supported by
substantial evidence on the record as a whole." Vandenboom, 421 F.3d at 749
(internal marks omitted). The ALJ considered Tindell's credibility under the factors
outlined in Polaski v. Heckler, 739 F.2d 1320, 1322 (8th Cir. 1984), and determined
that she was not fully credible because her activities of daily living were not consistent
with her alleged extremely limited residual functional capacity, which she described
as "merely surviving." Tindell claimed a disability onset date of January 1, 1998. As
noted by the ALJ, since that time she attended college classes in 1999 and 2000; she
worked ten hours per week in a catering business; and she took care of her young
grandson as recently as August 2002, just a few months before the second hearing.
She took little medication considering the alleged severity of her symptoms, though
we note that financing her medication was often a problem for her. We also note that
the ALJ did not discredit her complaints in total and included many of her subjective

                                           -6-
limitations in his RFC assessment. The ALJ properly considered the Polaski factors
and supported his credibility assessment with detailed findings. He was in a better
position to judge Tindell's credibility, and we find no error in his judgment. See
Strongson v. Barnhart, 361 F.3d 1066, 1072 (8th Cir. 2004).

       The ALJ determined that Tindell had an affective disorder and an anxiety
disorder, which limited her RFC, such that she could not perform complex work or
work requiring prolonged attention to minute detail or rapid shifts in attention. He
also determined that she could tolerate only short and superficial interaction with
others and could not make significant decisions or exercise significant judgment.
Finally, he determined that she should avoid work that was stressful, performed at a
fast pace, had quotas, or involved emergency situations. Even with these limitations,
the VE determined that she could perform a variety of light, unskilled work positions.

       After reviewing the evidence in the record as a whole, we believe that
substantial evidence supports the ALJ's decision that Tindell is not disabled under the
Social Security Act. Little evidence contradicts the ALJ's position as to the severity
of Tindell's depression other than the conclusions by Mr. Cline and Dr. Johnson.
Tindell has never worked full-time but has supported herself with part-time work. She
seems to suffer from situational depression, as noted by Dr. Ascheman and reported
in Mr. Cline's notes about her dissatisfaction with a then-recent move to subsidized
housing and problems with a neighbor. Tindell has little history of medication for her
depression or anxiety, which supports the ALJ's conclusions and discredits Mr. Cline's
and Dr. Johnson's assessments of the effects of her depression on her ability to work.
Many of Mr. Cline's notes indicated that Tindell was continuing therapy on the advice
of counsel in order to document her medical problems for purposes of establishing her
entitlement to disability. The ALJ included all of Tindell's credible limitations in his
RFC assessment, and the ALJ's conclusions are supported by substantial evidence in
the record.



                                          -7-
The district court's judgment is affirmed.
                 ______________________________




                             -8-